                    Case 19-01298-MAM      Doc 359    Filed 06/04/20    Page 1 of 5




         ORDERED in the Southern District of Florida on June 4, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


         In re:                                       Case No.: 18-16248-MAM

         Chance & Anthem, LLC,                        Chapter 7
              Debtor.
                                             /

         Robert C. Furr,                              Adv. Proc. No. 19-1298-MAM
              Plaintiff.

         v.

         Jeffrey M. Siskind, et al.
               Defendants.
                                             /

         Jeffrey M. Siskind,
               Counter-Plaintiff.

         v.

         Genovese, Joblove & Battista, P.A., et al.
              Counter-Defendants.
                                             /
            Case 19-01298-MAM      Doc 359    Filed 06/04/20   Page 2 of 5




  ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
 LEAVE OF COURT TO LATE FILE INITIAL DISCLOSURES PURSUANT
 TO FED. R. CIV. P. 26(A)(1), 26(A)2), AND 26(A)(3)(A) AND TO FILE OUT
 OF TIME MOTION FOR PARTIAL SUMMARY JUDGMENT [ECF NO. 322]

      THIS MATTER came before the Court upon the Motion for Leave of Court to

Late File Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1), 26(a)(2), and

(26(a)(2)(A) and to File Out of Time Motion for Partial Summary Judgment [ECF No.

322] (the “Motion”) filed by Jeffrey Siskind (“Siskind”). In the Motion, Siskind states

that “extreme unforeseen demands” upon Siskind due to “circumstances caused by

the current social crisis” prevented him from timely complying with his discovery

obligations. Motion at ¶ 3.

      In support of his request, Siskind alleges, but does not substantiate via citation

to appropriate case law or applicable rules, that his failure to comply with his

discovery obligations constituted “excusable neglect”. Siskind also avers that the

manner and timing of the above-captioned plaintiff’s (“Trustee”) submission of expert

reports contributed to his purported excusable neglect. Finally, Siskind contends that

his submission of a motion for summary judgment should be granted because it will

save time at trial. Siskind contends that no prejudice will occur to any party if the

Court grants his requests.

      This case has been contentious from inception and subject to extensive motion

practice beyond the usual motion practice attendant to a normal adversary

proceeding in this Court. Although it is the Court’s practice to grant a reasonable

requests for extensions under extraordinary circumstances, the Court is concerned




                                          2
            Case 19-01298-MAM           Doc 359   Filed 06/04/20   Page 3 of 5




that the request in this instance likely indicates simple negligence coupled with a

desire for delay.

      First, the Court has previously addressed and granted requests for extension

of time to prepare for trial, one of which was agreed to by both Trustee and defendants

(ECF No. 59) early on in this proceeding, another of which was made by the Trustee

and unopposed by defendants (ECF No. 197) in December 2019, and the last of which

was made by Siskind and the remaining defendants, and opposed by the Trustee

(ECF No. 325) last month, in May 2020. Effectively, the Trustee has now signaled

that he is ready to proceed to trial.

      At the hearing conducted on May 12, 2020 on the last request for an extension

of time to conduct discovery and to continue the pretrial conference, the Court

granted one final extension of time for all parties, including Siskind, to prepare for

trial and stated unequivocally on the record that the trial date will be set at the

pretrial conference scheduled for July 14, 2020 at 10:00 a.m. (ECF No. 325).

      As a result of the Court’s prior ruling that no further extensions of the pretrial

conference date would be granted, the Court perceives that the instant Motion is

designed to obtain further delay in the trial of this proceeding.

      Second, at the end of the instant Motion, Siskind included a certificate of

service that merely reflected that service of the Motion was effected on the Trustee

and other parties to this adversary proceeding. Pursuant to Local Rule 9073-1(D), the

certificate of service is required to include a certification that movant’s attorney has

contacted counsel for all adverse parties to attempt to resolve the matter which is the




                                             2
            Case 19-01298-MAM        Doc 359    Filed 06/04/20    Page 4 of 5




subject of the motion without hearing. Notwithstanding that requirement, Siskind

failed to include this type of certification either in the certificate of service or in the

body of the Motion. As a result, the Court can only conclude that Siskind ignored his

obligation to consult with opposing counsel set forth in Local Rule 9073-1(D).

       Third, Siskind has failed to cite to appropriate support for his legal argument

that “excusable neglect” exists under governing law. See, e.g., Jean-Felix v. Chicken

Kitchen USA, LLC, No. 10-23105-CIV, 2013 WL 2243966, at *2 (S.D. Fla. May 21,

2013) (citing Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)) (internal quotation

marks omitted).

       Finally, the Court notes that Siskind filed a motion for partial summary

judgment as ECF No. 319 (the “PSJ Motion”). The Court has previously scheduled

a hearing upon the PSJ Motion to be held on June 5, 2020 at 10:00 a.m.

       Therefore, the Court, being otherwise fully advised in the premises, ORDERS

AND ADJUDGES that:

       1. The Motion is GRANTED in part and DENIED in part solely as set forth

          herein.

       2. The Court will GRANT a brief extension of time for Siskind to file his initial

          disclosures. Siskind must file his initial disclosures pursuant to Fed R. Civ.

          P. 26(A)(1), 26(A)(2) and 26(A)(3)(A) on or before June 10, 2020. No

          further extensions will be granted for any reason.




                                            2
              Case 19-01298-MAM          Doc 359      Filed 06/04/20     Page 5 of 5




       3. In light of the Court’s consideration of the PSJ Motion on the merits at the

           hearing scheduled on June 5, 2020, Siskind’s request to file an untimely

           motion for summary judgment is DENIED as moot.

       4. To the extent that the Motion is seeking leave to file another motion for

           summary judgment or partial summary judgment, that request is

           DENIED.

                                                ###

Copy furnished to:

Jeffrey M. Siskind, Esq.

Mr. Siskind is directed to serve this order upon all interested parties and file a conforming
certificate of service.




                                                 2
